Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 1 of 19 Page ID #:1910



    1   Scott H. Sims, State Bar No. 234148
        Andrew D. Stolper, State Bar No. 205462
    2   FRANK SIMS & STOLPER LLP
        19800 MacArthur Boulevard, Suite 855
    3   Irvine, California 92612
        Telephone: (949) 201-2400
    4   Facsimile: (949) 201-2401
        astolper@lawfss.com
    5   ssims@lawfss.com
    6   Attorneys for Judgment Creditor
        JASON FRANK LAW, PLC
    7

    8                      UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10

   11   In re                               Case No. 8:18-cv-01644-VAP-KES
   12   EAGAN AVENATTI, LLP,
                                            OPPOSITION TO MICHAEL J.
   13                     Debtor.           AVENATTI’S MOTION FOR ORDER
                                            QUASHING SUBPOENA AND/OR
   14                                       PROTECTIVE ORDER;
                                            DECLARATION OF JASON M.
   15                                       FRANK
   16
                                            Date:      April 30, 2019
   17                                       Time:      10:00 a.m.
                                            Courtroom: 6D
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                      OPPOSITION TO MOTION TO QUASH
                                          -1-
                                                  SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 2 of 19 Page ID #:1911



    1                                         TABLE OF CONTENTS
    2   I.     INTRODUCTION ........................................................................................... 4
    3
        II.    AVENATTI’S MOTION TO QUASH THE BOA SUBPOENA
    4          SHOULD BE DENIED. .................................................................................. 6

    5          A.      The Relevant Legal Standards. ............................................................. 6
    6
               B.      This Court Already Ordered Avenatti To Produce These Bank
    7                  Records.................................................................................................. 8

    8          C.      Avenatti Keeps Opening Accounts in New Names in which
                       Avenatti and EA’s Office Manager, Judy Regnier, are the
    9                  Signators.............................................................................................. 11
   10
               D.      Avenatti’s Notice Arguments are Specious. ....................................... 15
   11
        III.   CONCLUSION ............................................................................................. 15
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                              OPPOSITION TO MOTION TO QUASH
                                                             -2-
                                                                          SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 3 of 19 Page ID #:1912



    1                                       TABLE OF AUTHORITIES
    2
                                                                                                               Page(s)
    3
        Federal Cases
    4
        British Intern. Ins. Co., Ltd. v. Seguros La Republica, S.A.,
    5
           200 F.R.D. 586 (W.D. Tex. 2000) ......................................................................... 7
    6
        Internet Direct Response, Inc. v. Buckley,
    7      2010 WL 1752181 (C.D. Cal. Apr. 29, 2010) ................................................... 6, 7
    8
        Kohlrautz v. Oilmen Participation Corp.,
    9     441 F.3d 827 (9th Cir. 2006) ................................................................................. 7
   10   Ryan Inv. Corp. v. Pedregal de Cabo San Lucas,
   11     2009 WL 5114077 (N.D.Cal. Dec.18, 2009) 12 ................................................... 7
   12   Federal Statutes
   13   Federal Rule of Civil Procedure 69(a)(2) ............................................................... 6, 7
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                           OPPOSITION TO MOTION TO QUASH
                                                           -3-
                                                                       SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 4 of 19 Page ID #:1913



    1   I.    INTRODUCTION.
    2         The Motion to Quash the subpoena to Bank of America (“BOA”) (“Motion”),
    3   filed by Michael J. Avenatti (“Avenatti”), should be denied. Avenatti objects to the
    4   subpoena on the grounds it seeks the bank account records for (1) his personal
    5   corporation Avenatti & Associates, APC (“A&A”), (2) the entities that own his
    6   coffee company, Tully’s, i.e., Global Baristas USA, LLC (“GB USA”), Global
    7   Baristas LLC (“GB LLC”) and Doppio, Inc. (“Doppio”); (3) his racing company, GB
    8   Autosport, LLC (“GB Autosport”); (4) the company that owns his private plane,
    9   Passport 420, LLC (“Passport 420”); (5) the accounts in the name of Michael J.
   10   Avenatti, Esq.; (6) the accounts in which Michael Avenatti is a signator; and (7) the
   11   accounts in which Eagan Avenatti LLP’s (“EA”) office manager, Judy Regnier, is a
   12   signator.
   13         This Court has already ordered Avenatti to produce the bank records for A&A,
   14   GB USA, GB LLC, Doppio, GB Autosport, Passport 420 and Michael J. Avenatti.
   15   (Doc. 24, p. 4:17-25; Doc. 25; Transcript of Nov. 28, 2018 Hearing at 20:14-21-4,
   16   attached as Ex. 1 to Declaration of Jason M. Frank (“Frank Decl.”).) Avenatti refused
   17   to comply with the Court’s order resulting in this Court issuing its Certification and
   18   Order to Show Cause re: Contempt – which is still pending before Judge Phillips.
   19   (Doc. 48.) In the interim, judgment creditor Jason Frank Law, PLC (“JFL”) was
   20   forced to subpoena the records directly from the banks, including the BOA subpoena
   21   at issue in the present Motion. Now, Avenatti is once again trying to thwart JFL’s
   22   efforts to obtain these records. This should not be condoned.
   23         The bank records JFL has previously obtained demonstrate that Avenatti has
   24   been transferring EA’s assets to the bank accounts of Avenatti’s various corporate
   25   entities identified above. (Frank Decl., ¶ 12, Exs. 15-18.) This is also established in
   26   detail in JFL’s Motion for Appointment of Receiver and Restraining Order and the
   27   supporting declaration of Jason Frank (the “Motion for Receiver”), which attaches
   28
                                                            OPPOSITION TO MOTION TO QUASH
                                               -4-
                                                        SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 5 of 19 Page ID #:1914


        the bank records and evidence of the fraudulent transfers to the accounts of
    1
        “Michael J. Avenatti, Esq.,” A&A, Global Baristas, Passport 420 and GB
    2
        Autosport. (Doc. 51; Doc 51-1-5.)
    3
              To avoid JFL’s collection efforts, Avenatti also has been opening accounts
    4
        under new names, with the one constant being that Avenatti and Regnier are signators
    5
        on the accounts. (Frank Decl., Exs. 4-5.) Consequently, the BOA subpoena, like a
    6
        similar subpoena served on City National Bank (“CNB”), includes a request for
    7
        accounts where Avenatti and Regnier are the signators. (Id., Ex. 2.)
    8
              This has already yielded important discovery.       On April 1, 2019, CNB
    9
        produced records for an account under the name of a new corporate entity (“Avenatti
   10
        LLP”) where Avenatti and Regnier were the signators. (Frank Decl., ¶ 6, Ex. 5.) JFL
   11
        was able to locate over $231,982.00 in checks from EA client, Medline Industries,
   12
        Inc. (“Medline”). (Id., Ex. 7.) These checks were deposited into this third-party
   13
        account in an egregious violation of the Bankruptcy Court’s July 11, 2018
   14
        Restraining Order, which precluded EA from “in any way transferring any proceeds,
   15
        attorney’s fees, costs, rights to payments and accounts receivable it is or may be
   16
        entitled to receive” from certain identified clients, including Medline. (Doc. 51-2,
   17
        Ex. 12, Ex. A, ¶ 14.)1
   18
              The Receiver subsequently obtained emails from Medline which (1) show
   19
        images sent by Regnier of a torn up $35,000 check made out to Eagan Avenatti, LLP
   20
        so it could be replaced with a new check made out to “Avenatti LLP”; and (2) contain
   21
        instructions from Regnier to Medline to specially Fed Ex the checks to a new address
   22
        in Yorba Linda, California – which happens to be Regnier’s personal address. (Frank
   23
        Decl., ¶ 9, Exs. 9-12.) This is precisely the type of discovery Avenatti is hoping to
   24

   25   1
          The Bankruptcy Court’s Restraining Order also can be found at Case No. 8:17-bk-
   26   11961-CB, Doc. 498. The list of cases covered by the Restraining Order --
   27
        referenced in the order as Exhibit A to the Frank Declaration attached to the Motion
        for Assignment and Restraining Order -- can be found at Case No. 8:17-bk-11961-
   28   CB, Doc. 470, Ex. A.
                                                           OPPOSITION TO MOTION TO QUASH
                                              -5-
                                                       SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 6 of 19 Page ID #:1915


        avoid by his present Motion to Quash. One can only imagine what is in the BOA
    1
        records.
    2
              As this Court has previously recognized, because the JFL judgment is a federal
    3
        judgment, the federal rules regarding privacy and privilege apply; not the California
    4
        authority cited in Avenatti’s Motion. (Frank Decl., Ex. 1, 19:15-20:13.) Under the
    5
        federal rules, the Court engages in a balancing test to weigh the need for the discovery
    6
        against the privacy interests of the parties. (Id.) As this Court previously found,
    7
        “(w)hen the Court considers the nature of the relationship of the parties, the nature
    8
        of this particular dispute, and the fact that the documents can be produced here on a
    9
        confidential basis, it seems that that’s a sufficient tipping of the scales in favor of
   10
        production, again with the understanding that those documents can be labeled as
   11
        confidential in the discovery process.” (Id.) For the foregoing reasons, the Court
   12
        should deny Avenatti’s motion and require BOA to comply with the subpoena.
   13

   14
        II.   AVENATTI’S MOTION TO QUASH THE BOA SUBPOENA

   15
              SHOULD BE DENIED.

   16
              A.     The Relevant Legal Standards.
              The legal arguments raised in Avenatti’s Motion have already been raised and
   17
        rejected in connection with Avenatti’s Motion for Protective Order concerning the
   18
        judgment debtor exam subpoena. (Doc. 6.1; Exs. I, J, & K; Doc. 25.) They should
   19
        be rejected again.
   20
              First, Federal Rule of Civil Procedure 69(a)(2) governs discovery in judgment
   21
        enforcement proceedings and provides that a judgment creditor “may obtain
   22
        discovery from any person - including the judgment debtor - as provided in these
   23
        rules or by the procedure of the state where the court is located.” Internet Direct
   24
        Response, Inc. v. Buckley, 2010 WL 1752181, at *2 (C.D. Cal. Apr. 29, 2010). “The
   25
        presumption should be in favor of full discovery of any matters arguably related to
   26
        the [creditor's] efforts to trace [the debtor's] assets and otherwise to enforce the
   27
        judgment.” Id. (quoting Credit Lyonnais, S.A. v. SGC Int’l, Inc., 160 F.3d 428, 430–
   28
                                                             OPPOSITION TO MOTION TO QUASH
                                               -6-
                                                         SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 7 of 19 Page ID #:1916


        31 (8th Cir.1998).) “Although courts have cautioned that third party inquiry must
    1
        ‘be kept pertinent to the goal of discovering concealed assets of the judgment debtor
    2
        and not be allowed to become a means of harassment,’ inquiry into the assets of third
    3
        persons is permissible where ‘the relationship between [the judgment debtor and third
    4
        person(s)] is sufficient to raise a reasonable doubt about the bona fides of any transfer
    5
        of assets between them.’” Id. (quoting Credit Lyonnais, 160 F.3d at 431); see also
    6
        Ryan Inv. Corp. v. Pedregal de Cabo San Lucas, 2009 WL 5114077, at *3 (N.D.Cal.
    7
        Dec.18, 2009) 12 Charles Alan Wright, Arthur R. Miller, & Richard L. Marcus,
    8
        Federal Practice & Procedure § 3014 (2d ed.) (examining cases).
    9
              Second, in actions to enforce a judgment in federal court under FRCP 69,
   10
        federal common law regarding privilege applies, not state law. Internet Direct
   11
        Response, 2010 WL 1752181 at *5 (citing Heathman v. United States District Court,
   12
        503 F.2d 1032 (9th Cir. 1974).)
   13
              Third, California’s procedural rules regarding notice to consumers and
   14
        employees do not apply in connection with discovery concerning a federal court
   15
        judgment. Kohlrautz v. Oilmen Participation Corp., 441 F.3d 827, 830 (9th Cir.
   16
        2006) (federal court follows federal procedural law); British Intern. Ins. Co., Ltd. v.
   17
        Seguros La Republica, S.A., 200 F.R.D. 586, 594 (W.D. Tex. 2000) (holding that
   18
        state law setting forth procedures to be followed when seeking bank customer
   19
        information was not applicable, because judgment creditor was pursuing post-
   20
        judgment discovery under the Federal Rules of Civil Procedure).
   21
              As established herein, and in previous JFL filings, the corporate entities and
   22
        bank accounts at issue in this Motion are owned and controlled by Avenatti, and
   23
        Avenatti has used these bank accounts to facilitate the transfer of assets belonging to
   24
        the judgment debtor, EA. (Doc. 51; Doc 51-1-5; Frank Decl., Exs. 4, 15-18.)
   25
        Moreover, as noted above and discussed in greater detail below, a virtually identical
   26
        subpoena served on CNB recently uncovered the transfer of over $231,982.00 of
   27
        legal fees owed to EA in violation of the Bankruptcy Court’s Restraining Order.
   28
                                                             OPPOSITION TO MOTION TO QUASH
                                                -7-
                                                         SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 8 of 19 Page ID #:1917


        (See, infra, § II(C).) Suffice it to say, there is more than sufficient good cause to
    1
        require compliance with the BOA subpoena so JFL can trace and locate EA’s assets
    2
        and discover potential fraudulent transfers.
    3
              B.       This Court Already Ordered Avenatti To Produce These Bank
    4
                       Records.
    5
              On November 28, 2018, this Court ordered Avenatti to produce the documents
    6
        responsive to the judgment debtor exam subpoena served on Avenatti “as modified
    7
        by the Status Report filed by JFL on November 26, 2018.” (Doc. 25; Frank Decl.,
    8
        Ex. 1 at 20:14-21-4.) As part of that order, Avenatti was required to produce the
    9
        bank records for “any entity owned or controlled by Avenatti” that received or paid
   10
        money to EA for the period January 2013 to the present, including but not limited to
   11
        “Avenatti & Associates, APC, Global Baristas USA, LLC, Global Baristas LLC,
   12
        Doppio, Inc., GB Autosport LLC, Passport 420 LLC and Michael J. Avenatti, Esq.”
   13
        and related IOLTA accounts. (Id.; Doc. 24, p. 4:17-23) (emphasis added). Avenatti
   14
        did not comply with the Court’s order resulting in this Court issuing its Certification
   15
        and Order to Show Cause re: Contempt – which is still pending before Judge Phillips.
   16
        (Doc. 48.)
   17
              As noted above, in support of his earlier motion for protective order, Avenatti
   18
        raised the same objections as in the current Motion, including his objections that these
   19
        requests violated third-party privacy rights and privileges and his contention that a
   20
        notice of subpoena was required to be sent to the third parties under California’s
   21
        procedural requirements. (Doc. 6.1; Exs. I & K.) Avenatti further argued that the
   22
        IOLTA accounts were the property of unrelated third parties (i.e., clients) and not EA
   23
        nor Avenatti, and thus are not properly the subject of discovery. (Id., Ex. I, p. 4.) In
   24
        overruling Avenatti’s objections, the Court held as follows:
   25
                     • “(T)he Court finds that the judgment creditor has explained sufficiently
   26
                        the relevance of those documents in attempting to follow the money
   27
                        and the financial transactions given the circumstances of this case and
   28
                                                             OPPOSITION TO MOTION TO QUASH
                                                -8-
                                                         SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 9 of 19 Page ID #:1918


                    given the legal standard here that a judgment debtor examination does
    1
                    permit a wide scope of inquiry consistent with the purpose of allowing
    2
                    the judgment creditor to enforce the judgment.” (Frank Decl., Ex. 1 at
    3
                    17:3-11.)
    4
                 • “The Court similarly is not persuaded by the argument that the
    5
                    California consumer notice statute would apply here. The briefing that
    6
                    was provided on that does demonstrate that that statute applies to
    7
                    subpoenas that are issued pursuant to California law, and that wasn’t
    8
                    the case here and so those are simply not applicable.” (Id., 17:24 –
    9
                    18:4.)
   10
                 • “With regard to the IOLTA accounts, there was an argument that
   11
                    discovery on those accounts is irrelevant because the money is not the
   12
                    property of the judgment debtor. But again here I believe that the
   13
                    judgment creditor has given us information that the IOLTA accounts
   14
                    may be being used to facilitate financial transactions that do involve
   15
                    assets of the judgment debtor and so understanding the other financial
   16
                    records that may be produced, that this may provide a missing piece of
   17
                    the picture. And even if there’s not – you know this is not necessarily
   18
                    an allegation of any wrongdoing as to the use of the IOLTA account,
   19
                    but just in order to understand and be able to follow the trail of funds
   20
                    as they are being transferred between certain accounts without kind
   21
                    of being like a bloodhound coming up at the end of the stream and
   22
                    losing the trail, that that’s a sufficient relevancy to be able to
   23
                    investigate and conduct discovery into those particular accounts.” (Id.,
   24
                    18:23 – 19:14.)
   25
                 • “With regard to the other privileges that have been asserted, the Court
   26
                    is persuaded by the briefing that was in the opposition to the motion
   27

   28
                                                          OPPOSITION TO MOTION TO QUASH
                                            -9-
                                                      SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 10 of 19 Page ID #:1919


                       for protective order that established that the Federal privilege law
    1
                       would apply here.” (Id., 19:15-18.)
    2
              In light of Avenatti’s failure to comply with the subpoena, JFL directly served
    3
        subpoenas on certain banks for the records ordered by the Court. The records
    4
        produced to date reveal that Avenatti has been transferring and depositing tens of
    5
        millions of dollars of EA funds into the accounts of his various corporate entities.
    6
        For example:
    7
                  • As set forth in JFL’s Motion for Receiver, during the EA bankruptcy,
    8
                       Avenatti set up four undisclosed accounts at CNB in the name of
    9
                       “Michael J. Avenatti Esq.” (Doc. 51, pp. 15 – 25; Doc. 51-4, Exs. 27-
   10
                       30.) Avenatti then secretly directed millions of dollars of EA’s legal
   11
                       fees to be deposited into those accounts, including fees from the NFL
   12
                       Case, the Barela Case, and the Personalized Beauty Case. (Id.)
   13
                  • EA transferred millions of dollars from its IOLTA accounts to Global
   14
                       Baristas, A&A and Passport 420, including substantial amounts after
   15
                       the bankruptcy. (Doc. 51, pp. 24-25; Doc 51-1, ¶ 60.) For example:
   16
                          o EA has transferred over $1,974,219 to Avenatti’s coffee
   17
                             company (Global Baristas) from the IOLTA accounts, including
   18
                             $352,950 since the dismissal of the bankruptcy;
   19
                          o EA has transferred $629,660 to Avenatti’s personal corporation
   20
                             (A&A) from the IOLTA accounts, including $462,150 since the
   21
                             dismissal of the bankruptcy; and
   22
                          o EA has transferred $112,500 to Avenatti’s private plane holding
   23
                             company (Passport 420) from the IOLTA accounts, including
   24
                             $91,200 since the dismissal of the bankruptcy. (Id.)
   25
                  • In total, from August 2013 to October 2018, EA transferred at least the
   26
                       following amounts from EA’s bank accounts at California Bank &
   27
                       Trust (“CBT”) to Avenatti’s various corporate entities:
   28
                                                            OPPOSITION TO MOTION TO QUASH
                                              -10-
                                                        SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 11 of 19 Page ID #:1920


                          o Over $22.04 million to A&A in 463 separate transactions (Frank
    1
                              Decl., ¶ 12, Ex. 15);
    2
                          o Over $10.6 million to the various Global Baristas entities in 203
    3
                              separate transactions (Id., Ex. 16);
    4
                          o $121,000 to Passport 420 (Id., Ex. 17); and
    5
                          o $64,700 to GB Auto. (Id., Ex. 18).
    6
              In sum, there was and remains good cause for this Court to have ordered the
    7
        production of these other entities’ bank records because the evidence demonstrates
    8
        these accounts are being used to “facilitate financial transactions that do involve
    9
        assets of the judgment debtor” EA. (Frank Decl., Ex. 1 at 18:23 – 19:14.) Avenatti
   10
        blatantly ignored this Court’s order to produce these records, forcing JFL to directly
   11
        subpoena these records from the banks. For Avenatti to now come in and further
   12
        delay the production of these records is simply bad faith and should not be tolerated
   13
        by this Court.
   14
              C.     Avenatti Keeps Opening Accounts in New Names in which
   15
                     Avenatti and EA’s Office Manager, Judy Regnier, are the
   16
                     Signators.
   17
              The present subpoena to BOA includes a request for any account in which
   18
        Avenatti or EA’s office manager, Judy Regnier, are signators. This is because
   19
        Avenatti keeps changing the names on his bank accounts in order to hide EA’s assets.
   20
        The one constant is that every account has Avenatti or Regnier as a signator. (Frank
   21
        Decl., ¶ 5, Ex. 4.)
   22
              This conduct was discussed in the Affidavit of Special Agent Remoun Karlous
   23
        in support of a search warrant, arrest warrant and criminal complaint filed against
   24
        Avenatti in the Central District of California. (Frank Decl., Ex. 19.) For example,
   25
        to avoid IRS collection efforts against his coffee company, (1) Avenatti directed his
   26
        employees to start depositing cash receipts into “a little-used bank account at Bank
   27
        of America associated with his car racing entity” GB Auto; (2) Avenatti directed his
   28
                                                              OPPOSITION TO MOTION TO QUASH
                                               -11-
                                                          SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 12 of 19 Page ID #:1921


        credit card processing company to “change the company name and Employer
    1
        Identification Number (“EIN”)” from GB USA to GB LLC; and (3) Avenatti changed
    2
        the name of a party to a customer contract from GB USA to “GB Hospitality LLC,”
    3
        a company which does not appear to have ever been registered with any government
    4
        agency or operated. (Id., ¶ 11(b),(c), (d).) Avenatti has been using similar techniques
    5
        to avoid JFL’s collection efforts.
    6
              For instance, as noted above, JFL served essentially the same subpoena at issue
    7
        in this Motion on CNB. (Frank Decl., ¶ 3, Ex. 3.) Because the subpoena requested
    8
        accounts by signators, CNB produced bank records for an entity called “Avenatti
    9
        LLP” – in which both Avenatti and Regnier were signators. (Id., ¶ 6, Exs. 5-8.) This
   10
        account was opened in November 2018. (Id., Ex. 6.) JFL was unaware of any entity
   11
        named “Avenatti LLP” and thus did not specifically request records for “Avenatti
   12
        LLP” in the subpoena. (Id., Ex. 3.) The records were only produced because the
   13
        subpoena requested CNB accounts for which Avenatti and Regnier were signators.
   14
              JFL received these Avenatti LLP records on April 1, 2019. (Frank Decl., ¶ 6.)
   15
        The records revealed that Avenatti deposited five checks from Medline into the
   16
        “Avenatti LLP” account for a total of over $231,982.00. (Id., Ex. 7.) The date of the
   17
        checks were November 28, 2018, December 20, 2018, February 4, 2019 and February
   18
        21, 2019. (Id.)
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                            OPPOSITION TO MOTION TO QUASH
                                              -12-
                                                        SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 13 of 19 Page ID #:1922



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21
              As the Court may recall from the judgment debtor exam and prior briefing,
   22
        Medline was a client of EA, until it was recently terminated a few week ago. (Doc.
   23
        51-2, Ex. 12, Ex. A, ¶ 14.) It was one of the clients covered by the Bankruptcy
   24
        Court’s July 11, 2018 Restraining Order, which precluded EA from “in any way
   25
        transferring any proceeds, attorney’s fees, costs, rights to payments and accounts
   26
        receivable it is or may be entitled to receive” from Medline or the Medline lawsuit.
   27
        (Id.) When asked about the Medline payments during his judgment debtor exam,
   28
                                                           OPPOSITION TO MOTION TO QUASH
                                             -13-
                                                       SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 14 of 19 Page ID #:1923


        Avenatti was cagey about where the checks are currently being deposited, who the
    1
        checks are being made out to and whether he ever directed Medline to change the
    2
        name of the payee on the checks. (Frank Decl., Ex. 8 at 51:25-57:24.) It was only
    3
        as a result of this CNB subpoena that JFL was able to find out these crucial answers
    4
        about one of the largest continuing assets of EA. This was only discovered as a result
    5
        of the same subpoena at issue in this Motion.
    6
              This discovery led to even more damaging evidence. The Receiver contacted
    7
        Medline and received a series of emails between Judy Regnier and Medline which
    8
        explains why these checks were suddenly made out to “Avenatti LLP.” (Frank Decl.,
    9
        ¶ _, Exs. 9-12.) In one email thread, a check made out to EA was destroyed so it
   10
        could now be made out to “Avenatti LLP” even though the retainer agreement was
   11
        with EA. (Frank Decl., Ex. 10.)
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22         In another thread, Regnier directs Medline to Fed-Ex the checks to a new
   23   address in Yorba Linda, California – which is Regnier’s personal address – rather
   24   than EA. (Id., ¶ 9, Ex. 11.) And in an internal Medline email, Medline discusses
   25   how “EA” is upset that Medline cannot “hand-hold” the account and Fed Ex every
   26   single payment rather than mail the checks to EA. (Id., Ex. 12.)
   27         At some point, the Court needs to put a stop to this unlawful conduct. There
   28   are Court Orders in place in this case to prevent this fraudulent diversion of funds –
                                                            OPPOSITION TO MOTION TO QUASH
                                              -14-
                                                        SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 15 of 19 Page ID #:1924


        and Avenatti and Regnier are simply ignoring them. The Medline money that
    1
        Avenatti diverted from EA was then used to pay his rent ($69,118.50), his divorce
    2
        attorney Stegmeier Gelbert ($10,000), his ex-wife Christine Carlin ($5,000), and his
    3
        personal driver James Cameron (over $4,200), among other personal expenses.
    4
        (Frank Decl., Ex. 8.) Avenatti is living the “high life” off of these fraudulently
    5
        transferred assets and making a mockery of this Court and the Bankruptcy Court’s
    6
        Orders. The present Motion is just a continuation of Avenatti’s improper efforts to
    7
        cover up his fraudulent transfer of assets and to delay and frustrate collection efforts.
    8
        It should be summarily denied.
    9
               D.    Avenatti’s Notice Arguments are Specious.
   10
               Avenatti does not identify any federal rules or procedures which require notice
   11
        of the subpoena to be provided by JFL to Avenatti’s third-party entities. Typically,
   12
        the bank will notify the owner of the account before responding to a subpoena. In
   13
        any event, Avenatti’s claim that his entities were not on notice of the BOA subpoena
   14
        is absurd. Avenatti is the owner of each of these corporate entities and was properly
   15
        provided notice of the subpoena.2 (Frank Decl., Ex. 2.) As such, all of Avenatti’s
   16
        entities were on notice of the subpoena to the extent any such notice was required.
   17

   18   III.   CONCLUSION
               For the foregoing reasons, Avenatti’s Motion should be denied.
   19

   20   Dated: April 9, 2019                           FRANK SIMS & STOLPER LLP

   21
                                                       ____/s/ Scott H. Sims______
   22                                                  Scott H. Sims
                                                       Andrew D. Stolper
   23                                                  Attorneys for Judgment Creditor,
                                                       JASON FRANK LAW, PLC
   24

   25

   26

   27
        2
         Further, contrary to the contentions in his Motion, Regnier was personally served
        with a subpoena for her deposition and did not show up -- which will be the subject
   28   of an upcoming motion for contempt. (Frank Decl., ¶ 10, Ex. 13.)
                                                             OPPOSITION TO MOTION TO QUASH
                                               -15-
                                                         SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 16 of 19 Page ID #:1925



    1                       DECLARATION OF JASON M. FRANK
    2   I, JASON M. FRANK, declare as follows:
    3         1.     I am a partner at Frank Sims & Stolper, LLP (“FSS”) counsel of record
    4   for judgment creditor Jason Frank Law, PLC (“JFL”). I am also the owner of JFL. I
    5   am admitted to practice law before all federal and state courts in the State of
    6   California, and I am a member in good standing of the State Bar of California. I have
    7   personal knowledge of the facts set forth herein, unless stated on information and
    8   belief, and if called as a witness, I could and would competently testify thereto.
    9         2.     Attached as Exhibit 1 is a true and correct copy of the transcript of the
   10   hearing on Eagan Avenatti LLP’s and Michael Avenatti’s motion for a protective
   11   order held on November 28, 2018.
   12         3.     Attached as Exhibit 2 is the Notice of the Subpoena on Bank of America
   13   (“BOA”) that my office provided to Michael Avenatti and the attached subpoena.
   14         4.     Attached as Exhibit 3 is a virtually identical subpoena my office served
   15   on City National Bank (“CNB”) on March 11, 2019.
   16         5.     Avenatti has not produced any bank records to JFL despite being under
   17   a court order to do so. As a result, JFL has been forced to directly subpoena the
   18   records from the banks. This has included bank records for Michael J. Avenatti, Esq.,
   19   Avenatti & Associates, Global Baristas, GB Autosports and Passport 420. Notably,
   20   the signators on each of these accounts were Michael Avenatti and Eagan Avenatti’s
   21   office manager, Judy Regnier. Attached as Exhibit 4 are the signature cards for the
   22   accounts JFL has received for these entities reflecting that Avenatti and Regnier are
   23   the signators.
   24         6.     On or about April 1, 2019, CNB produced bank records responsive to
   25   the 2019 CNB subpoena. These included records for a bank account under the name
   26   “Avenatti LLP.” I was not aware of this business entity at the time my office prepared
   27   the subpoena, and thus it was not listed on the subpoena. However, because Avenatti
   28   and Regnier were signators on the accounts, and because the subpoena requested
                                                            OPPOSITION TO MOTION TO QUASH
                                              -16-
                                                        SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 17 of 19 Page ID #:1926



    1   records by signator name in the alternative to the bank account name, these account
    2   records for “Avenatti LLP” were produced. Attached as Exhibit 5 are the signature
    3   cards produced by CNB for the “Avenatti LLP” account showing that Avenatti and
    4   Regnier are the signators. Attached as Exhibit 6 is a document showing that the
    5   Avenatti LLP account was opened in November 2018.
    6         7.    Attached as Exhibit 7 are five checks from Medline Industries, Inc.
    7   (“Medline”) which were deposited into the Avenatti LLP account and produced by
    8   CNB, for a total of $231,982.00
    9         8.    Attached as Exhibit 8 are outgoing checks and wires from the Avenatti
   10   LLP account produced by CNB reflecting personal payments that Avenatti made
   11   from the Medline money including his rent at the Ten Thousand building
   12   ($69,118.50), his divorce attorney Stegmeier Gelbert ($10,000), his ex-wife Christine
   13   Carlin ($5,000), and his personal driver James Cameron (over $4,200), among other
   14   personal expenses.
   15         9.    After receiving the CNB bank records, I immediately notified the
   16   Receiver, Brian Weiss of the location of the Medline checks. Weiss later informed
   17   me that Medline had sent his counsel various emails between Regnier and Medline
   18   evidencing Avenatti and Regnier instructing Medline to change the names on the
   19   checks from Eagan Avenatti LLP to Avenatti LLP and to send the checks to Regnier’s
   20   personal address in Yorba Linda, California. Attached as Exhibit 9 is an email thread
   21   from Medline to the Receiver’s counsel, John Reitman, explaining how Avenatti and
   22   Regnier instructed Medline to change the name on the checks from “Eagan Avenatti
   23   LLP” to “Avenatti LLP” and to change the address to Judy Regnier’s home address
   24   in Yorba Linda, California. Medline also attached the retainer agreement and
   25   invoices reflecting that fees were owed to EA not “Avenatti LLP”, which is also
   26   contained in Exhibit 9. I have visited Ms. Regnier’s home in the past when we
   27   worked together and recognize this is the same address she provided to Medline.
   28   Attached as Exhibits 10, 11 and 12 are copies of email threads evidencing Avenatti
                                                           OPPOSITION TO MOTION TO QUASH
                                             -17-
                                                       SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 18 of 19 Page ID #:1927



    1   and Regnier’s instructions to Medline to change the name of the payee and address
    2   of the checks.
    3         10.    Attached as Exhibit 13 is a copy of the subpoena that was personally
    4   served on Judy Regnier at her residence on March 13, 2019. Ms. Regnier did not
    5   appear for her deposition as required by the subpoena.
    6         11.    Attached as Exhibit 14 are the cited excerpts from the judgment debtor
    7   exam of Michael Avenatti in these proceedings
    8         12.    I have personally reviewed the bank records produced by California
    9   Bank & Trust (“CBT”) and CNB. I have also had the bank statements downloaded
   10   into a searchable database prepared by Valid8. Using the search function, I ran
   11   searches for all payments from EA’s bank accounts at CBT to “Avenatti &
   12   Associates,” “Global Baristas,” “Passport 420” and “GB Auto” for the time period
   13   August 2013 to October 2018 (the last month of records produced by CBT). The
   14   search results indicate that from August 2013 to October 2018, EA transferred at
   15   least the following amounts from EA’s bank accounts at CBT to Avenatti’s various
   16   corporate entities:
   17                     o Over $22.04 million to A&A in 463 separate transactions;
   18                     o Over $10.6 million to the various Global Baristas entities in 203
   19                         separate transactions;
   20                     o $121,000 to Passport 420; and
   21                     o $70,700 to GB Auto.
   22   I have attached the spreadsheet search results for each corporate entity as Exhibit 15
   23   (A&A), Exhibit 16 (Global), Exhibit 17 (Passport 420) and Exhibit 18 (GB Auto).
   24   The spreadsheets show (1) the date of each transaction in chronological order (newest
   25   to oldest); (2) the amount; (3) the bank statement’s description of the entity that
   26   received the payment; and (4) the CBT bank account which made the payment (with
   27   only the last 4 digits per the Court’s instructions).
   28
                                                              OPPOSITION TO MOTION TO QUASH
                                                -18-
                                                          SUBPOENA AND/OR PROTECTIVE ORDER
Case 8:18-cv-01644-VAP-KES Document 70 Filed 04/09/19 Page 19 of 19 Page ID #:1928



    1         13.    Attached as Exhibit 19 is a copy of excerpts of the Affidavit of Special
    2   Agent Remoun Karlous in support of a search warrant and arrest warrant of Mr.
    3   Avenatti. The entire criminal complaint and affidavit can be found at United States
    4   of America v. Michael J. Avenatti, Case Number SA19-2241M, Dkt. Nos. 1-4.
    5

    6         I declare under penalty of perjury under the laws of the United States of
    7   America that the foregoing this true and correct. Executed this 9th day of April 2019.
    8
                                                           ___/s/ Jason M. Frank_____
    9                                                          JASON M. FRANK
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                            OPPOSITION TO MOTION TO QUASH
                                              -19-
                                                        SUBPOENA AND/OR PROTECTIVE ORDER
